ORDER

PER CURIAM.
B.N. (“Mother”) appeals the trial court’s judgment terminating her parental rights to her four children. She argues the trial court lacked jurisdiction to enter the judgment because the matter was not properly assigned to the trial judge, the court lacked a knowing and voluntary consent to termination, and no other evidence supported termination of her parental rights.
We find the trial court properly had jurisdiction over Mother’s case. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. In re D.C., 49 S.W.3d 694, 697 (Mo.App.2001).
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).